DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/27/2022 has been entered and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2011/0243320 A1 to Halevi-Halevi teaches receiving information B to be encrypted as a ciphertext C in accordance with an encryption scheme that comprises an encrypt function; and encrypting the information B in accordance with the encrypt function of the encryption scheme to obtain the ciphertext C, where the encryption scheme utilizes at least one public key A corresponding to at least one private key T, where the information B, the ciphertext C, the at least one public key A and the at least one private key T are matrices. 
U.S. Pub. Number 2018/0294950 A1 to Khedr-khedr teaches Fully homomorphic encryption integrated circuit (IC) chips, systems and associated methods are disclosed. In one embodiment, an integrated circuit (IC) homomorphic processor chip is disclosed. The IC homomorphic processor chip includes at least one processor slice. Each processor slice includes local control circuitry, a numeric theoretic transform (NTT) butterfly unit, and on-chip memory.
 Newly cited reference, Accelerating Fully Homomorphic Encryption in Hardware, published 2015, by Sunar-Sunar teaches each of the Encryption, Decryption and Recryption primitives require large integer multiplications. To realize each primitive, the MCU controls the units, handling the order of operations and I/O between the units and the external memory.

What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of selectively activate or deactivate each of a plurality of enable signals applied to the plurality of circuits based on the homomorphic encryption information and the homomorphic operation information; and activate or deactivate each of the plurality of circuits based on the plurality of enable signals, wherein the homomorphic operations are performed on the ciphertext data based on activated circuits among the plurality of circuits, wherein, based on the homomorphic operations corresponding to a first arithmetic operation and the homomorphic encryption algorithm being a first type of homomorphic encryption algorithm, the homomorphic operation managing circuit is further configured to deactivate a first type of circuit, among the plurality of circuits, and wherein, based on the homomorphic operations corresponding to a second arithmetic operation and the homomorphic encryption algorithm being a second type of homomorphic encryption algorithm, the homomorphic operation managing circuit is further configured to deactivate a second type of circuit, among the plurality of circuits, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 15 and 20 and thus this claim is considered allowable. The dependent claims which further limit claims 1, 15 and 20 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491